Citation Nr: 0526997	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-30 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In September 2005, the Board granted the veteran's motion to 
advance this case on the docket since good or sufficient 
cause was shown.  38 C.F.R. § 20.900(c)(2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A total disability due to individual unemployability (TDIU) 
may be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).  

The veteran contends that he is unemployable due to his 
service-connected disabilities, which include degenerative 
joint disease of the lumbosacral spine with bilateral 
radiculopathy, rated 60 percent disabling and psoriasis, 
rated 30 percent disabling.  The combined rating is 70 
percent.  

To be entitled to TDIU, the veteran must also demonstrate 
that his service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  38 C.F.R. § 4.16(a) (2004)  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the opinion of the Board , additional development is 
needed prior to appellate disposition of this claim.  

In this regard it is noted that on VA examination in May 
2004, the examiner concluded that the veteran's service-
connected low back disorder would not preclude light desk 
work which allowed him to get up and move around about every 
20 to 30 minutes.  The examiner noted that the claims file 
was not available for review in connection with the 
examination.  In addition, a discussion and assessment of the 
impact of the veteran's other service connected disability, 
psoriasis, on his ability to obtain or maintain gainful 
employment was not provided.  

Moreover, it is noted that a VA progress noted dated in 
November 2004 associated with the claims file in February 
2005, the examiner indicated that the veteran's life had been 
significantly affected by his low back pain with right leg 
radiculopathy.  It was noted that he tried to maintain a part 
time job as an auditor; however the driving increased his 
pain dramatically.  He could only work a maximum of 12 hours 
per week before the pain became intolerable.  The examiner 
noted that the veteran's back pain affected his quality of 
life, including disruption of sleep.  A February 2005 VA 
progress noted that the veteran's back pain made it 
exceedingly difficult for him to carry on with activities of 
daily living  and work to support himself.   In light of such 
recent opinions and because the May 2004 VA examination 
report did not include a thorough review of the veteran's 
claims file, a new VA examination is warranted.  

Moreover, evidence recently added to the file reveals that 
nerve block therapy was undertaken at a private facility in 
July 2005.  Further procedures were being considered, but it 
is unclear whether such procedures were conducted.  Some 
records of July and August 2005 have recently been added to 
the record.  The records leading up to this procedure, 
however, and follow-up records needed to ascertain the post-
procedure results are needed prior to entry of a decision in 
this case.

Accordingly, the Board REMANDS this case for the following:

1.  The RO should, with appellant's 
assistance as needed, obtain treatment 
records for the 2005 nerve block 
procedures, not currently on file.  
Records should include any evaluations 
conducted leading up to this procedure 
and records of any follow-up treatment, 
to include information as to whether 
there was any additional procedure 
performed.  RO should contact appellant 
for information concluding approximate 
dates and locations of any pre- or post- 
procedure treatment.  All attempts to 
obtain records should be documented in 
the claims folder.

2.  Thereafter, and whether or not 
records are obtained, the veteran should 
be scheduled for a VA examination. Send 
the claims folder to the examiner for 
complete review of the record prior to 
the examination. Ensure that the examiner 
conducts any necessary testing and 
addresses the following questions:

a). What is the nature, extent and 
severity of the veteran's service-
connected disabilities including 
degenerative joint disease of the 
lumbosacral spine and a skin disorder 
diagnosed as psoriasis?

b).  Without taking his age into account, 
is the veteran precluded from obtaining 
or maintaining any gainful employment 
(consistent with his education and 
occupational experience) solely due to 
his service-connected disabilities?  

3.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

4.  Thereafter, readjudicate the claim 
for TDIU.  If it remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case which 
summarizes all evidence associated with 
the claims file since the August 2004 
statement of the case and discusses all 
pertinent legal authority.  Allow an 
appropriate period for response.  
Thereafter, return the case to the Board, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


